NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVE CRUMP,                                    No. 15-55961

                Plaintiff-Appellant,            D.C. No. 3:14-cv-01296-CAB-
                                                BLM
 v.

S. SANCHEZ, Captain; et al.,                    MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Steve Crump, a California state prisoner, appeals pro se from the district

court’s summary judgment for failure to exhaust administrative remedies in his 42

U.S.C. § 1983 action alleging retaliation. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Williams v. Paramo, 775 F.3d 1182, 1191 (9th



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2015), and we affirm.

      The district court properly granted summary judgment because Crump did

not properly exhaust his grievances to the final level of review or show that

exhaustion was effectively unavailable. See Woodford v. Ngo, 548 U.S. 81, 90

(2006) (“[P]roper exhaustion of administrative remedies . . . means using all steps

that the agency holds out, and doing so properly (so that the agency addresses the

issues on the merits)” (citation and internal quotation marks omitted)); Griffin v.

Arpaio, 557 F.3d 1117, 1120 (9th Cir. 2009) (“[A] grievance [only] suffices if it

alerts the prison to the nature of the wrong for which redress is sought.”); see also

Sapp v. Kimbrell, 623 F.3d 813, 822 (9th Cir. 2010) (exhaustion is not required

where administrative remedies are rendered “effectively unavailable”).

      We do not consider arguments and allegations raised for the first time on

appeal or matters not specifically and distinctly raised and argued in the opening

brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Crump’s motion to file his opening brief as nunc pro tunc (Docket Entry No.

3) is denied as moot.

      AFFIRMED.




                                          2                                     15-55961